       Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 1 of 120



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                        )
  MIKHAIL FRIDMAN, PETR AVEN, and
                                                        )
  GERMAN KHAN,
                                                        )
                                                        )
                               Plaintiffs,
                                                        )   Case No. 1:17-cv-02041 (RJL)
                                                        )
                  v.
                                                        )
                                                        )
  BEAN LLC (a/k/a FUSION GPS) and GLENN
                                                        )
  SIMPSON,
                                                        )
                          Defendants.
                                                        )


                     DECLARATION OF ALAN S. LEWIS
      IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL NON-PARTY IGOR
    DANCHENKO TO PRODUCE DOCUMENTS AND APPEAR FOR A DEPOSITION

       I, Alan S. Lewis, declare under penalty of perjury as follows:

       1.      I am an attorney duly licensed to practice law in this Court. I am a partner at the

law firm of Carter Ledyard & Milburn LLP, and represent Plaintiffs Mikhail Fridman, Petr

Aven, and German Kahn, in the above-captioned case.

       2.      This Declaration is submitted in support of Plaintiffs’ motion to compel non-Party

Igor Danchenko to produce documents and appear for a deposition pursuant to the subpoenas

served on him. I am fully familiar with the facts and circumstances of this case.

       3.      Prior to serving Danchenko with the subpoenas at issue, I communicated with his

counsel, Mark Schamel, and asked Schamel if he would accept service of the subpoenas for his

client. Schamel ignored my request.

       4.      Danchenko was personally served with a Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action and a Subpoena to

Testify at a Deposition in a Civil Action on August 19, 2020. A true and correct copy of the

subpoenas, together with an Affidavit of Process Server is annexed hereto as Exhibit 1.

9743515.2
       Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 2 of 120



       5.      After Danchenko was served with the subpoenas, Schamel informed me that

Danchenko had no documents responsive to the document subpoena. Schamel also informed me

that Danchenko would not voluntarily appear for a deposition pursuant to the deposition

subpoena and intended to file a motion for a protective order.

       6.      Schamel disputed that Danchenko had relevant information, but he did not dispute

that Danchenko was the source for the defamatory allegations at issue in this action.

       7.      Annexed hereto as Exhibit 2 are true and correct excerpts of the First Witness

Statement of Christopher Steele in the action Aven v. Orbis Business Intelligence Ltd., in the

High Court of Justice, Queen’s Bench Division, Claim No. HQ18M01646 (the “UK Action”).

       8.      Annexed hereto as Exhibit 3 are true and correct excerpts of the transcript of

Christopher Steele’s testimony in the UK Action.

       9.      Annexed hereto as Exhibit 4 are true and correct excerpts of the report put out by

the Department of Justice/Office of the Inspector General entitled Review of Four FISA

Applications and Other Aspects of the FBI’s Crossfire Hurricane Investigation.

       10.     Annexed hereto as Exhibit 5 are true and correct excerpts of the report and

redacted notes released by the Department of Justice on July 17, 2020.

       11.     Annexed hereto as Exhibit 6 is a true and correct copy of a posting from the

Internet Blog “I Found the Primary Subsource.”

       12.     Annexed hereto as Exhibit 7 is a true and correct copy of a July 25, 2020 New

York Times article entitled The F.B.I. Pledged to Keep a Source Anonymous. Trump Allies

Aided His Unmasking.

       13.     Annexed hereto as Exhibit 8 is a true and correct copy of a September 24, 2020

letter from Attorney General William P. Barr to the Honorable Lindsey Graham enclosing a

declassified summary of information from an FBI counterintelligence investigation.
                                             2

9743515.2
       Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 3 of 120



       Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on October 23, 2020                                _________________
                                                            Alan S. Lewis




                                                3

9743515.2
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 4 of 120




                     EXHIBIT 1
                   Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 5 of 120
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            DistrictDistrict
                                                       __________    of Columbia
                                                                             of __________
                         Mikhail Fridman
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:17-cv-02041-RJL
                         Bean LLC et al.                                      )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                        Igor Danchenko, 5837 15th St., North, Arlington, VA 22205

                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A



 Place: Sperduto Thompson & Gassler PLC                                                 Date and Time:
          1747 Pennsylvania Ave, NW, Suite 1250                                                             09/02/2020 10:00 am
          Washington, DC 20006

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        08/11/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                      /s Alan S. Lewis
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs
                                                                        , who issues or requests this subpoena, are:
Alan S. Lewis, Esq., Carter Ledyard & Milburn LLP, 2 Wall Street, NY, NY 10005, lewis@clm.com, (212) 732-3200

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 6 of 120
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:17-cv-02041-RJL

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 7 of 120
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                   Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 8 of 120
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                             District
                                                       __________     of Columbia
                                                                   District of __________

                         Mikhail Fridman                                       )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      1:17-cv-02041-RJL
                         Bean LLC et al.                                       )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                        Igor Danchenko, 5837 15th St., North, Arlington, VA 22205

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
                                           See Schedule A


 Place: Sperduto Thompson & Gassler PLC                                                Date and Time:
           1747 Pennsylvania Ave, NW, Suite 1250                                                         09/15/2020 10:00 am
           Washington, DC 20006

          The deposition will be recorded by this method:                     video and stenographic means

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        08/11/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                               /s Alan S. Lewis
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs
                                                                        , who issues or requests this subpoena, are:
Alan S. Lewis, Esq., Carter Ledyard & Milburn LLP, 2 Wall Street, NY, NY 10005, lewis@clm.com, (212) 732-3200

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 9 of 120
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:17-cv-02041-RJL

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                   Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 10 of 120

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
      Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 11 of 120

Igor Danchenko
5837 15th St., North, Arlington, VA 22205

                                             SCHEDULE A

                             INSTRUCTIONS AND DEFINITIONS

        1.      The provisions and definitions contained in the Federal Rules of Civil Procedure

and Local Rules of the United States District Court for the District of Columbia are incorporated

by reference as if fully set forth herein.

        2.      In producing documents and other things, you shall furnish all responsive

documents or things in your possession, custody, or control.

        3.      Documents and things requested herein shall be produced as they are kept in the

usual course of business, with information indicating their source (e.g., the person(s) from whom

the documents were obtained).

        4.      A Request calling for the production of any document shall be deemed to include,

in addition to the document itself, a request for any and all exhibits or attachments to the

document and any enclosures sent or kept with the document. Documents attached to each other

shall not be separated.

        5.      Documents maintained or stored electronically may be produced on CD, DVD,

File Transfer Protocol site, portable hard or flash drive, or other reasonably accessible media

format. All such documents shall be produced in Group IV, 300 DPI, single-page TIFF format

with document-level extracted text files, and standard Concordance load files (.DAT, .OPT), and

shall include all metadata (including, without limitation, document boundaries, custodian

identification information, date and time, etc.). If the text cannot be extracted, Optical Character

Recognition (“OCR”) text must be provided. In addition to producing TIFF files with text,

metadata, and standard load files, native files shall be produced for any PowerPoint presentations

containing audio or video, any Excel documents, any Access databases, or documents created

                                                  1

9704530.6
      Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 12 of 120

Igor Danchenko
5837 15th St., North, Arlington, VA 22205

under equivalent software packages. Data files shall not be zipped, encrypted, or otherwise

restricted or proprietarily protected for specific use. If the native file format is derived from

software not accessible with Microsoft Office applications (or other common applications),

please state so in your response.

       6.      Documents maintained in hardcopy shall be produced in TIFF image format with

corresponding OCR text, associated data identifying the beginning and ending Bates numbers

and, to the extent applicable, information associating document families or attachment ranges.

       7.      The file or other container in which a document is kept is deemed to be an integral

part of the document and shall be produced with the document. Whenever a document or group

of documents is maintained in the ordinary course of business in any file, folder, container, box

or other document storage or organization device, each Request herein shall be deemed to call

for the production of copies of, or the identification of, such file, folder, container, box or other

document storage or organization device and any labels or other form of identification set forth

thereon.

       8.      Unless otherwise indicated, the documents to be produced include all documents

prepared, sent, dated, or received, or which otherwise existed or were possessed at any time from

January 1, 2016 to the present.

       9.      Each document and thing requested herein shall be produced in its entirety and

without deletion or excisions, regardless of whether you consider the entire document to be

relevant or responsive to the Requests. If you have redacted any portion of the document, you

shall stamp the word “redacted” on each page of the document that you have redacted. If any

document covered by these Requests contains a redaction, you shall identify such document and

all redactions on a log prepared in accordance with Federal Rule 26(b)(5), specifically

                                                   2

9704530.6
      Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 13 of 120

Igor Danchenko
5837 15th St., North, Arlington, VA 22205

identifying the following: (i) the type of document; (ii) any addressor and addressee; (iii) any

indicated or blind copies; (iv) the document’s date; (v) the general subject matter of the

document, number of pages, and a description of any attachments or appendices; (vi) all persons

to whom the document was distributed, shown, or explained; and (vii) the nature and basis of the

privilege or grounds for redaction being asserted.

       10.     If any document requested herein is withheld from production on the basis of any

claim or privilege or other protection or immunity from disclosure, you shall furnish a log in

accordance with Federal Rule 26(b)(5), specifically identifying the following: (i) the type of

document; (ii) any addressor and addressee; (iii) any indicated or blind copies; (iv) the

document’s date; (v) the general subject matter of the document, number of pages, and a

description of any attachments or appendices; (vi) all persons to whom the document was

distributed, shown, or explained; and (vii) the nature and basis of the privilege or grounds for

withholding being asserted.

       11.     Documents not otherwise responsive to the Requests shall be produced if such

documents mention, discuss, refer to or explain the documents which are called for by these

Requests or constitute routing slips, transmittal memoranda or letters, comments, evaluations or

similar materials.

       12.     If any responsive documents were, but no longer are, in your possession, custody

or control, state the disposition of such documents, including, but not limited to, the identity of

the person(s) to whom the documents were forwarded, the state of such disposition and the

identity, if known, of the person(s) currently in possession of such documents and the current or

last known address of such person(s); and if the documents have been destroyed, the date and

manner of their destruction, by whom they were destroyed, who authorized such destruction, and

                                                  3

9704530.6
      Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 14 of 120

Igor Danchenko
5837 15th St., North, Arlington, VA 22205

for what purpose they were destroyed.

       13.     Each Request should be interpreted broadly, so as to include all documents that

could be responsive to each Request. Plaintiffs reserve the right to supplement these Requests

and seek supplementary responses to these Requests.

       14.     As a non-party who has received a subpoena in this Action, you are covered by

the Stipulated Confidentiality Agreement and Protective Order entered in the Action and you

have the right to protect the confidentiality of documents produced in accordance with such

Agreement and Order. A copy of the Stipulated Confidentiality Agreement and Protective Order

entered in the Action can be accessed on the docket at Document 67.

       15.     The use of the singular form of any word includes the plural and vice versa.

       16.     The masculine includes the feminine and neutral genders, and vice versa.

       17.     The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of these Requests all documents that might

otherwise be construed to be outside of its scope.

       18.     The use of the terms “any” and “all” shall be construed to mean “any and all” as

necessary to bring within the scope of these Requests all documents that might otherwise be

construed outside of its scope.

       19.     The term “including” shall not be construed as a limiting phrase but, rather, shall

be construed to mean “including, without limitation.”

       20.     Each of the words “discussing,” “reflecting,” “concerning,” “relating,”

“involving,” “evidencing,” or “referring” shall have common meanings and shall include indirect

as well as direct references to the subject matter of the Request.

       21.     The use of a verb in any tense shall be construed as the use of the verb in all other

                                                  4

9704530.6
      Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 15 of 120

Igor Danchenko
5837 15th St., North, Arlington, VA 22205

tenses as necessary to bring within the scope of these Requests all documents that might

otherwise be construed to be outside of its scope.

       22.     “Requests” means, collectively, each numbered request which appear below

under the heading DOCUMENTS REQUESTED.

       23.     The terms “you,” “your,” and “yourself” refer to the individual to whom these

Requests are directed, and any persons or entities acting on behalf of or in concert with you.

       24.     The “Action” means the above-captioned litigation Fridman v. Bean LLC a/k/a

Fusion GPS, et al., 17-cv-2041 (D.D.C.), including all pleadings and proceedings filed or had

therein. A copy of the complaint in this Action (the “Complaint”) is enclosed separately

herewith.

       25.     “Plaintiffs” means, collectively, Mikhail Fridman, Petr Aven, and German Khan.

       26.     “Defendants” means, collectively, Fusion (as defined below) and Glenn Simpson,

and any of their present or former agents, affiliates, predecessors, successors, assigns, parents,

subsidiaries, officers, employees, directors, members, partners, shareholders, consultants, and

representatives, or any one or more of the foregoing.

       27.     The “Dossier” means the compilation of 17 separate memoranda or reports,

totaling 35 pages, prepared by Christopher Steele, as described in Paragraphs 1 and 2 of the

Complaint in the Action, which was published on January 10, 2017 by BuzzFeed along with, and

referenced in, an article entitled “These Reports Allege Trump Has Deep Ties to Russia.” A

copy of the BuzzFeed article and Dossier, including CIR 112 (as defined below), are enclosed

separately herewith.

       28.     Company Intelligence Report (“CIR 112”) refers to any document received in

2016 or later whose content mentions Oleg Govorun and/or contains an allegation that any of the

                                                  5

9704530.6
      Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 16 of 120

Igor Danchenko
5837 15th St., North, Arlington, VA 22205

Plaintiffs caused cash, other bribes or favors to be paid to or exchanged with Vladimir Putin,

including but not limited to the report with the header ‘RUSSIA/US PRESIDENTIAL

ELECTION: KREMLIN-ALPHA GROUP CO-OPERATION’ and/or labeled ‘Company

Intelligence Report 2016/112’ which was among the reports published by BuzzFeed as an

attachment to its January 10, 2017 Article titled “These Reports Allege Trump Has Deep Ties to

Russia.”

       29.     “Alfa” means the conglomerate of entities including Alfa-Bank JSC (also known

as JSC Alfa-Bank and AO Alfa-Bank), ABH Holdings S.A., Alfa Capital, AlfaStrakhovanie

Group, Alfa Asset Management (Europe) S.A., A1, X5 Retail Group, Rosvodokanal Group, and

IDS Borjomi International Group, or any of their subsidiaries or affiliates.

       30.     “Fusion” means Bean LLC, which does business as or is also known as Fusion

GPS, and its and their subsidiaries, affiliates, founders (including Glenn Simpson and Peter

Fritsch), employees, or representatives.

       31.     “Orbis” means Orbis Business Intelligence Ltd., the London-based firm founded

by Christopher Steele, and any employees or representatives.

       32.     “Steele” means Christopher Steele, the former British intelligence officer and

founder of Orbis who compiled the Dossier, as referenced in Paragraph 3 of the Complaint, and

any representatives.

       33.     “Perkins Coie” means Perkins Coie LLP, its partners and employees, and any

persons or entities acting on behalf of or in concert with it.

       34.     The terms “person” or “persons” mean natural persons as well as legal entities

including, without limitation, firms, companies, proprietorships, corporations, partnerships,

limited liability companies, associations, unincorporated associations, and governmental bodies,

                                                  6

9704530.6
      Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 17 of 120

Igor Danchenko
5837 15th St., North, Arlington, VA 22205

agencies, and officials and every other type of organization or entity.

       35.     The terms “representative” or “representatives” when used in reference to a

person, mean any past or present officer, director, partner, associate, member, employee,

consultant, agent, subsidiary or affiliate of such persons, and any other person acting on behalf

of, or in concert with, such person.

       36.     The terms “document” and “documents” have the same meaning and scope as the

broadest usage given to these terms in or pursuant to the Federal Rules and applicable federal

law, including (without limitation) the following: all writings and records of any kind; electronic

or computerized data compilations; embedded data and metadata; originals, drafts, and all non-

identical copies; written or electronic correspondence, e-mail, voice mail, instant messages, text

messages, WhatsApp messages, Slack messages, Signal messages, communications, records,

memoranda, notes, diaries, calendars, statistics, letters, telegrams, minutes, contracts,

agreements, reports, price lists, agendas, manuals, studies, checks, statements, ledgers of account

and work papers; inter-office and intra-office communications; notes and notations in any form;

recordings of telephone calls or meetings; minutes of meetings or other communications;

bulletins; printed matter (including newspapers, magazines and other communications and

articles and clippings); press releases; printouts; teletypes and telecopies; ledgers; work sheets;

graphic or oral records of representations or presentations of any kind (including without

limitation photographs, charts, graphs, and PowerPoint presentations); microfiche, microfilm,

and digital, video or film recordings; electronic, mechanical or electrical records; tapes, cassettes,

disks, recordings or transcriptions thereof; any drafts, alterations, modifications, changes and

amendments of any of the foregoing; and any other documents as defined in the Federal Rules

and under applicable federal law. The terms “document” and “documents” specifically include

                                                  7

9704530.6
      Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 18 of 120

Igor Danchenko
5837 15th St., North, Arlington, VA 22205

electronic data or information contained in or on computer networks, mainframes, computer

files, pocket organizers, personal digital assistants, personal computers, LAN’s local

workstations, computer disks, file servers, e-mail systems, CD-ROMs, e-mails, hard drives,

printer buffer or memories, fax memories, voice mail systems, or any related back-up or archived

systems or tapes.

       37.     The terms “communication” or “communications” mean the transmittal of data or

information (in the form of facts, images, ideas, inquiries or otherwise) by any means or

methodology, including (without limitation) any meeting, conversation, discussion, document,

correspondence, message, e-mail, note, text message, WhatsApp messages, Slack messages,

Signal messages, or other means of transmittal.

       38.     The terms “concern” or “concerning” mean discussing, referring to, relating to, or

mentioning in any way, whether explicitly or implicitly.




                                                  8

9704530.6
      Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 19 of 120

Igor Danchenko
5837 15th St., North, Arlington, VA 22205

                                 DOCUMENTS REQUESTED

       1.      Documents—including (i) documents concerning any communications between

you and any other person, including communications with and information provided to reporters

or representatives of media or news organizations; (ii) calendar entries and documents reflecting

meetings with Steele, the FBI, or sources of information, and (iii) notes, reports, summaries,

investigative files, memos, or drafts—referencing or relating to:

               a. Fusion;

               b. Glenn Simpson;

               c. Steele;

               d. Orbis;

               e. Plaintiffs;

               f. Alfa;

               g. CIR 112 or its contents;

               h. the 2016 U.S. presidential election, including Russian interference in the 2016

                   U.S. presidential election;

               i. Oleg Govorun;

               j. Vladimir Putin; or

               k. the Dossier or its contents.

       2.      Documents concerning the human or documentary sources of information

contained in CIR 112 or the Dossier, including any documents concerning you as one of those

sources.

       3.      Documents sufficient to show your education and employment over the last ten

years, including documents sufficient to show whether any such work, education, or other

                                                 9

9704530.6
      Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 20 of 120

Igor Danchenko
5837 15th St., North, Arlington, VA 22205

experience, included significant time spent in the Russian Federation or the Commonwealth of

Independent States (CIS).

       4.      Documents evidencing the terms of any engagement or agreement between you

and Fusion, Orbis, Perkins Coie or Steele, relating to your employment by Fusion, Orbis, Perkins

Coie or Steele, or relating to research or work you performed for Fusion, Orbis, Perkins Coie or

Steele concerning interference with the 2016 presidential election, Plaintiffs, Alfa, CIR 112, the

Dossier, or the contents or topics of CIR 112, including documents evidencing the purpose of the

work that was to be performed in connection with any engagement or agreement.

       5.      Documents relating to any payment to you by Steele, Orbis, or Fusion, and the

purposes of (or reason for) such payments.

       6.      Documents concerning any communications, interviews, or testimony to or with

governmental entities or representatives (including but not limited to the FBI, DOJ, State

Department, or Congress) regarding Plaintiffs, Alfa, CIR 112, the Dossier, or the contents of CIR

112 or the Dossier, and documents produced or provided to any governmental entity or body.

       7.      All documents relating to the truth or falsity of the statements and allegations set

forth in CIR 112 and the Dossier.

       8.      All documents, to the extent not produced in response to Requests Nos. 1-7,

concerning Plaintiffs, Alfa, CIR 112, the Dossier, the contents of CIR 112 or the Dossier, or

Steele or Steele’s source(s) for CIR 112.




                                                10

9704530.6
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 21 of 120




                      COMPLAINT
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 22 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 23 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 24 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 25 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 26 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 27 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 28 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 29 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 30 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 31 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 32 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 33 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 34 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 35 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 36 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 37 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 38 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 39 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 40 of 120




           BuzzFeed Article and Dossier
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 41 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 42 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 43 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 44 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 45 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 46 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 47 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 48 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 49 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 50 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 51 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 52 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 53 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 54 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 55 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 56 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 57 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 58 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 59 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 60 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 61 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 62 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 63 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 64 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 65 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 66 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 67 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 68 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 69 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 70 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 71 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 72 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 73 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 74 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 75 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 76 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 77 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 78 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 79 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 80 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 81 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 82 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 83 of 120




                     EXHIBIT 2
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 84 of 120



                                                 First witness statement of: Christopher D Steele
                                                                     Filed on behalf of: Defendant
                                                                 Statement date: 14 February 2020
                                                                                 Exhibit no: CDS1


IN THE HIGH COURT OF JUSTICE                                     Claim no. HQ18M01646
QUEEN'S BENCH DIVISION
MEDIA & COMMUNICATIONS LIST
BETWEEN


                                   (1) PETR AVEN
                               (2) MIKHAIL FRIDMAN
                                 (3) GERMAN KHAN
                                                                                    Claimants


                                         and


                   ORBIS BUSINESS INTELLIGENCE LIMITED


                                                                                   Defendant




            FIRST WITNESS STATEMENT OF CHRISTOPHER STEELE




I, Christopher David Steele, Director of Orbis Business Intelligence Limited, 9 – 11
Grosvenor Gardens, London SW1W 0BD, WILL SAY AS FOLLOWS:


1.    I am a Director of the Defendant, a corporate intelligence consultancy based in
      London, which offers strategic advice, intelligence gathering and investigation
      services.

2.    I make this statement in support of the Defendant's defence of this data protection
      claim.

3.    I confirm that insofar as the matters set out in this statement derive from my own
      knowledge they are true. Where matters are not within my personal knowledge,
      they are true to the best of my information and belief and derive from the sources
      referred to. Where facts are not within my own knowledge, I have identified the
      source(s) of that information or belief. Document references in this statement are
      to the pages of the exhibit to this witness statement marked CDS1 or to the
      parties' disclosure.

                                           -1-                                                RPC
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 85 of 120



      subsequently instructed a former member of Mr Trump's campaign and
      Presidential transition team, Mr Brian Benczkowski, to supervise an investigation
      by Stroz Fridberg to investigate allegations of contact in 2017 [CDS1/70-75]. Mr
      Benczkowski was subsequently appointed as Assistant Attorney General for the
      Criminal Division of the US Department of Justice.

Compilation of CR112

28.   I personally carried out or supervised the work undertaken by Orbis for the
      purpose of this assignment. In order to gather the relevant intelligence, I asked
      trusted intermediaries, also known as sources, to de-brief trusted Russian sub-
      sources who would have personal knowledge of and/or direct access to the
      relevant information. These sources are connections that I have built during the
      course of my career and were tasked directly by me. I consider these
      intermediaries to themselves be protected confidential sources, and I believe that
      they would also consider themselves in the same way. I was satisfied, based on
      my knowledge and experience of them, that they were reliable. Indeed, I used
      the most reliable sources available to me. I was also satisfied that these sources
      would in turn draw on sub-sources who were reliable.

29.   Sources are paid a retainer which is not dependent upon productivity or results.
      They may also have been working on other projects at the same time as this
      project for Fusion. The average retainer for an intermediary is between $3,000
      and $5,000 per month. The sub-sources who engaged with the intermediaries
      were not paid by Orbis. Each intermediary knows, because they have been
      informed by myself or other of the Defendant's directors or staff, that sources
      must not be paid and that to do so may be contrary to the Bribery Act 2010 and/or
      the Foreign Corrupt Practices Act 1977, depending on the identity of the source
      – not all would be government or corporate employees. Intermediaries would be
      permitted to make a small gift to a source, such as an inexpensive meal like pizza
      or a bottle of whisky, but otherwise the source would have no financial or other
      incentive to provide any intelligence, or intelligence of a certain nature. Orbis
      takes active steps to ensure compliance among our sources. These steps
      included informing the source, before he or she met with a sub-source, of the
      limits of gifts or favours that were allowed by to anti-corruption legislation. During
      the course of my briefings with the sources following their meeting with a sub-
      source, I would ask about the circumstances of the meetings with the sub-
      sources, whether any modest gifts had been given to the sub-source, the value
      of the dinner that had been consumed by the parties, and if the sub-source had
      asked the source for any favours in exchange for the intelligence.

30.   The tasking to sources was conducted as what is known as a “head agent
      operation”, that is to say that the sources and sub-sources did not know about
      their respective counterparts or how the “food chain” above the source evolved.
      Contact between the sub-source and the source was made from a country
      outside the UK.

31.   I approached one main source and a couple of subsidiary sources in relation to
      the Dossier. The Dossier was comprised of intelligence obtained from 3 sources
      and approximately 20 sub-sources. In respect of CR112 specifically, the content
      of the memorandum was based on the intelligence provided by a single source
      and a single sub-source. It would be wrong to suggest, however, that the
      intelligence received was merely regurgitated in CR112 and that no efforts were
      made to consider or assess the reliability and veracity of the intelligence received.



                                            -6-                                          RPC
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 86 of 120



      Instead, I took the following steps to ensure as far as possible the reliability of the
      content of the memoranda in the Dossier – including CR112.

32.   I knew the identities of the sources and sub-sources (some of whom were public
      individuals). I assessed the intelligence I received having regard to what I knew
      of the sources and sub-sources and their roles, my knowledge of the structure of
      the Russian political system and its inter-connections with business, and the
      credibility of their story. I asked others about the individual source or sub-source
      and their story, and I cross-referenced the information I received against open
      source data where possible. I asked myself whether the appearance of the
      information (for example, whether it seemed sensationalist, had any
      discrepancies or any seemingly misleading information etc), the access of the
      individual, and the story itself added up and tallied with the intelligence being
      received from others, and was consistent with my own knowledge and
      experience. I did not take what was said at face value but instead looked at the
      open source data pertaining to the individuals involved, other reporting, including
      that provided by other sources, and tried to find out whether other government
      and intelligence institutions internationally had any relevant intelligence to
      corroborate or contradict the intelligence we received.

33.   The source would report back to me and I would compile a memorandum based
      on the intelligence shared by the source. I would ask source about the
      circumstances of the meeting with the sub-source, what was said, what wasn't
      said, what if anything was handed over, and whether any favours were asked,
      such as for advice or assistance in arranging a meeting. Normally, sources would
      transit through London and onto other destinations out of the country. On their
      transit out of London, I would meet with them face to face to brief them on the
      intelligence I was seeking. Within two or three days of my briefing, they would
      then travel out of London and meet with their sub-source(s). Within about two or
      three days of their meeting with a sub-source, the intermediary would then travel
      back to London and I would meet with them again for a face-to-face debrief. If
      face-to-face briefings were not possible, I would speak with the intermediaries by
      phone via a secure encrypted connection.

34.   I would take detailed manuscript notes during the course of debriefs and then
      within a day or so, would compile a summary report and destroy any manuscript
      notes. To my knowledge, notes would not normally be taken by sources during
      the course of their meetings with sub-sources. Whilst I might retain manuscript
      notes where the memorandum is of a complicated nature, or the intermediary is
      a new connection, I did not retain them with respect to CR112 specifically. I did
      not keep them because the memorandum and the intelligence it contained was
      very straightforward. The source and sub-source were established connections
      of mine; I trusted them and knew that they were in a position to report to me
      accurately. Both the source and the sub-source had a very good reporting record.

35.   Where possible, I would get the source to digitally record the conversion with the
      sub-source so that I could listen to their exchange myself, as I speak Russian.
      Having listened to the relevant recording and prepared the intelligence
      memorandum recording the intelligence conveyed by the sub-source to the
      source, the recordings were not retained and were destroyed. There were no
      recordings made in relation to CR112. Where no recording was made, I would
      make notes of the de-briefing with the sub-source as detailed above. This
      approach ensured that the intelligence provided by the sub-source was recorded
      as accurately as possible and, where recording was possible, this provided an
      additional measure by which to assess the intelligence.


                                             -7-                                          RPC
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 87 of 120




125.   The Defendant therefore respectfully invites the Court to dismiss these claims
       and/or to refuse to grant the declarations the Claimants seek and/or to award no
       compensation. As regards the claims for relief under section 14 of the DPA, I
       have explained above that the Defendant only holds copies of CR112 for the
       purposes of legal proceedings, and its records already indicate that the Claimants
       dispute the accuracy of certain passages in CR112.




                                           - 29 -                                     RPC
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 88 of 120



                                           First witness statement of: Cristopher D Steele
                                                           Served on behalf of: Defendant
                                                         Statement date: 14 February 2020
                                                                         Exhibit no: CDS1

                                                             Claim No. HQ18M01646

                        IN THE HIGH COURT OF JUSTICE
                        QUEEN'S BENCH DIVISION
                        MEDIA & COMMUNICATIONS LIST
                        BETWEEN


                                              (1) PETR AVEN
                                          (2) MIKHAIL FRIDMAN
                                           (3) GERMAN KHAN
                                                                             Claimants


                                                       and


                              ORBIS BUSINESS INTELLIGENCE LIMITED


                                                                             Defendant




                                  FIRST WITNESS STATEMENT OF


                                       CHRISTOPHER STEELE




                        RPC
                        Tower Bridge House
                        St Katharine’s Way
                        London
                        E1W 1AA
                        T: 020 3060 6000

                        Reference: NC03/ORB4.2

                        Solicitors for the Defendant
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 89 of 120




                     EXHIBIT 3
 Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 90 of 120




                                                  March 18, 2020
                                                           Day 3



Petr Aven, Mikhail Fridman and
German Khan v Orbis Business
      Intelligence Limited
18/03/2020 Case Petr
                1:17-cv-02041-RJL
                     Aven, Mikhail FridmanDocument   109-2
                                          and German Khan     Filed
                                                          v Orbis    10/23/20
                                                                  Business          Page
                                                                           Intelligence    91 of
                                                                                        Limited    120     Day 3


                                                                                                         Page
                                                                                                           g 9
  1   MR TOMLINSON: I'll ask Ms Sjøvoll to keep a list.

  2   MR JUSTICE WARBY: Yes.

  3   MR TOMLINSON: Was this person the source for any of the

  4     other memoranda in the so-called dossier?

  5   A. Yes.

  6   Q. How many of them? All of them?

  7   A. Most of them.

  8   Q. Most of them. How long had you had them on retainer?

  9   A. On retainer or on the payroll? It's a slightly

 10      different issue.

 11   Q. Sorry, what's the distinction? I wasn't aware there was

 12      one.

 13    A. If you pay someone a retainer, you pay them a monthly

 14      amount of money regardless of their work.

 15    Q. Right.

 16    A. And if you pay them according to what they produce for

 17      a project or a particular report, it's a sort of

 18      one-off, or series of one-off payments.

 19    Q. In your witness statement you only refer to the first as

 20      people being paid a regular sum of $3,000 to $5,000.

 21    A. Yes, at that time.

 22    Q. At that time.

 23    A. We're going back in history.

 24    Q. I see. I see. So how long had they been either on the

 25      payroll or on retainer?
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 92 of 120




                     EXHIBIT 4
           Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 93 of 120
                        REDACTED FOR PUBLIC RELEASE




                               Office of the Inspector General
                                   U.S. Department of Justice
                                  OVERSIGHT          INTEGRITY         GUIDANCE




    Review of Four FISA Applications and
     Other Aspects of the FBI’s Crossfire
           Hurricane Investigation




Oversight and Review Division 20-012                          December 2019 (Revised)



                        REDACTED FOR PUBLIC RELEASE
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 94 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 95 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 96 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 97 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 98 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 99 of 120




                     EXHIBIT 5
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 100 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 101 of 120
    Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 102 of 120




SENATE-FISA2020-001106
    Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 103 of 120




SENATE-FISA2020-001128
    Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 104 of 120




SENATE-FISA2020-001155
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 105 of 120




                      EXHIBIT 6
10/21/2020         Case 1:17-cv-02041-RJL Document 109-2    Filed
                                                    Unmistakable    10/23/20 Page 106 of 120
                                                                 Proof




                                    I FOUND THE PRIMARY             SEARCH
                                    SUBSOURCE




                                     Unmistakable
                                     Proof


                                     July 19, 2020      Finally I

                                                        found the

                                      proof. The full resume

                                     that shows this person is

                                      almost without a doubt

                                      the primary sub source

                                       for the Steele dossier.

                                     Bonus: He worked with

                                              Fiona Hill!




                                      Here is the full resume:


https://ifoundthepss.blogspot.com/2020/07/unmistakable-proof.html                              1/6
10/21/2020         Case 1:17-cv-02041-RJL Document 109-2    Filed
                                                    Unmistakable    10/23/20 Page 107 of 120
                                                                 Proof




                                      It matches every detail

                                        in the summary to a

                                      degree that it is almost

                                       certain that this is the

                                        primary sub source.




https://ifoundthepss.blogspot.com/2020/07/unmistakable-proof.html                              2/6
10/21/2020         Case 1:17-cv-02041-RJL Document 109-2    Filed
                                                    Unmistakable    10/23/20 Page 108 of 120
                                                                 Proof




                                        Here is a link to his

                                          senior thesis from

                                     University of Louisville.



                                         So the primary sub

                                             source is Igor

                                              Danchenko




                                       In London on October

                                                11, 2016




                                      Russia in August 2016


https://ifoundthepss.blogspot.com/2020/07/unmistakable-proof.html                              3/6
10/21/2020         Case 1:17-cv-02041-RJL Document 109-2    Filed
                                                    Unmistakable    10/23/20 Page 109 of 120
                                                                 Proof




                                        Trip to New York as

                                        Crossfire Hurricane

                                                  opens




                                         June 3, 2016 off to

                                       Moscow and London




                                     Resume change on June

                                                11, 2016




                                        Dig at Carter Page?


https://ifoundthepss.blogspot.com/2020/07/unmistakable-proof.html                              4/6
10/21/2020         Case 1:17-cv-02041-RJL Document 109-2    Filed
                                                    Unmistakable    10/23/20 Page 110 of 120
                                                                 Proof




                                            Beach friends?




                                      I'm willing to bet Orbis

                                       has some payments to

                                       Sidar Global Analysis

                                      that eventually wind up

                                               with Igor.



                                           (It turns out I'm

                                       probably wrong about

                                       that one. Target Labs,

                                           inc more likely)




                                           More fun stuff.

                                         Brookings Institute

                                         papers written with

                                        Fiona Hill and Erica

                                                 Downs


https://ifoundthepss.blogspot.com/2020/07/unmistakable-proof.html                              5/6
10/21/2020         Case 1:17-cv-02041-RJL Document 109-2    Filed
                                                    Unmistakable    10/23/20 Page 111 of 120
                                                                 Proof




https://ifoundthepss.blogspot.com/2020/07/unmistakable-proof.html                              6/6
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 112 of 120




                      EXHIBIT 7
          Case 1:17-cv-02041-RJL            Document 109-2 Filed 10/23/20 Page 113 of 120
                           7KH)%,3OHGJHGWR.HHSD6RXUFH$QRQ\PRXV7UXPS$OOLHV$LGHG+LV8QPDVNLQJ7KH1HZ<RUN7LPHV

                          IUUQTOZUJNT86&K%



FZW8 4 ; B^WVYWVfa=WWbSEagdUW3`a`k_age Fdg_b3^^[We3[VWV:[eG`_Se][`Y
3XfWdSDgee[SWjbWdfiZaZSVUa^^WUfWVdWeWSdUZa`6a`S^VFdg_bXadSV[ebgfWVVaee[WdSYdWWVfafW^^fZW8 4 ; iZSfZW]`WiSTagf[f^Si
W`XadUW_W`faXÇU[S^eVWU^See[ÇWVSdaSV_Sbfa[VW`f[Xk[`YZ[_




#Z"EBN(PMENBOBOE$IBSMJF4BWBHF

+VMZ 


B,>3492?:9 ­ 9Z_ WZYR LQ_P] _SP PL]Wd " [`MWTNL_TZY ZQ L YZ_Z]TZ`^ OZ^^TP] LMZ`_ ;]P^TOPY_ ?]`X[ UZW_PO BL^STYR_ZY LY Pc[P]_ TY
=`^^TLY [ZWT_TN^ _ZWO _SP 1-4 SP SLO MPPY ZYP ZQ T_^ VPd ^Z`]NP^ O]LbTYR ZY ST^ NZY_LN_^ _Z OPWTaP] TYQZ]XL_TZY _SL_ bZ`WO XLVP `[ ^ZXP
ZQ _SP XZ^_ ^LWLNTZ`^ LYO `Y[]ZaPY L^^P]_TZY^ TY _SP OZN`XPY_

?SP 1-4 SLO L[[]ZLNSPO _SP Pc[P]_ L XLY YLXPO 4RZ] /LYNSPYVZ L^ T_ aP__PO _SP OZ^^TP]±^ NWLTX^ 3P LR]PPO _Z _PWW TYaP^_TRL_Z]^ bSL_
SP VYPb bT_S LY TX[Z]_LY_ NZYOT_TZY [PZ[WP QLXTWTL] bT_S _SP XL__P] ^LTO ­ _SL_ _SP 1-4 VPP[ ST^ TOPY_T_d ^PN]P_ ^Z SP NZ`WO []Z_PN_
STX^PWQ ST^ ^Z`]NP^ LYO ST^ QLXTWd LYO Q]TPYO^ TY =`^^TL

-`_ ST^ SZ[P ZQ ]PXLTYTYR LYZYdXZ`^ PaL[Z]L_PO WL^_ bPPV LQ_P] ,__Z]YPd 2PYP]LW BTWWTLX ; -L]] OT]PN_PO _SP 1-4 _Z OPNWL^^TQd L
]POLN_PO ]P[Z]_ LMZ`_ T_^ _S]PPOLd TY_P]aTPb ZQ 8] /LYNSPYVZ TY " LYO SLYO T_ ZaP] _Z >PYL_Z] 7TYO^Pd 2]LSLX =P[`MWTNLY ZQ >Z`_S
.L]ZWTYL LYO NSLT]XLY ZQ _SP >PYL_P 5`OTNTL]d .ZXXT__PP 8] 2]LSLX []ZX[_Wd XLOP _SP TY_P]aTPb ^`XXL]d [`MWTN bSTWP NLWWTYR _SP
PY_T]P =`^^TL TYaP^_TRL_TZY ®NZ]]`[_¯

?SP ]P[Z]_ MWLNVPO Z`_ 8] /LYNSPYVZ±^ YLXP LYO Z_SP] TOPY_TQdTYR TYQZ]XL_TZY -`_ bT_STY _bZ OLd^ L [Z^_ ZY L YPbWd N]PL_PO MWZR
PY_T_WPO ®4 1Z`YO _SP ;]TXL]d >`M^Z`]NP¯ TOPY_TºPO STX NT_TYR NW`P^ WPQ_ aT^TMWP TY _SP 1-4 OZN`XPY_ , [^P`OZYdXZ`^ ?bT__P] LNNZ`Y_
N]PL_PO TY 8Ld _SPY []ZXZ_PO _SP PcT^_PYNP ZQ _SP MWZR ,YO _SP YPc_ OLd =? _SP 6]PXWTYZbYPO 0YRWT^SWLYR`LRP YPb^ LYO []Z[LRLYOL
Z`_WP_ [`MWT^SPO LY L]_TNWP LX[WTQdTYR 8] /LYNSPYVZ±^ TOPY_TºNL_TZY

?SP OPNT^TZY Md 5`^_TNP /P[L]_XPY_ LYO 1-4 WPLOP]^ _Z OTa`WRP ^`NS L ]P[Z]_ bL^ STRSWd `Y`^`LW LYO N]PL_PO _SP ]T^V T_ bZ`WO SPW[
TOPY_TQd L [P]^ZY bSZ SLO NZYºOPY_TLWWd []ZaTOPO TYQZ]XL_TZY _Z LRPY_^ PaPY TQ ZQºNTLW^ OTO YZ_ TY_PYO _Z []ZaTOP ^`NS L ]ZLO XL[ ?SP
XZaP NZXP^ L_ L _TXP bSPY 8] -L]] bSZ T^ _Z _P^_TQd MPQZ]P WLbXLVP]^ ZY ?`P^OLd SL^ ]P[PL_POWd MPPY LNN`^PO ZQ LM`^TYR ST^ [ZbP]^ _Z
SPW[ 8] ?]`X[ [ZWT_TNLWWd

1Z]XP] WLb PYQZ]NPXPY_ ZQºNTLW^ ^LTO _SP Z`_TYR bTWW XLVP T_ SL]OP] QZ] 1-4 LRPY_^ _Z RLTY _SP _]`^_ ZQ [PZ[WP _SPd YPPO _Z NZZ[P]L_P TY
Q`_`]P LYO `Y]PWL_PO TYaP^_TRL_TZY^

®?SP^P _STYR^ SLaP _Z ]PXLTY aP]d NWZ^PWd SPWO MPNL`^P dZ` [`_ bT_YP^^P^ L_ ]T^V¯ ^LTO 5LXP^ B 8N5`YVTY L QZ]XP] 1-4 L^^T^_LY_
OT]PN_Z] QZ] NZ`Y_P]_P]]Z]T^X ®?Z ]PWPL^P ^PY^T_TaP TYQZ]XL_TZY `YYPNP^^L]TWd _SL_ NZ`WO UPZ[L]OTeP ^ZXPZYP±^ WTQP T^ PR]PRTZ`^¯

, WLbdP] QZ] 8] /LYNSPYVZ 8L]V 0 >NSLXPW ^LTO _SL_ MPNL`^P ST^ NWTPY_±^ YLXP SLO LW]PLOd MPPY Pc[Z^PO SP bZ`WO YZ_ L^V ?SP 9Pb
DZ]V ?TXP^ _Z bT_SSZWO T_ 3P LNVYZbWPORPO _SL_ ®4RZ] /LYNSPYVZ SL^ MPPY TOPY_TºPO L^ ZYP ZQ _SP ^Z`]NP^ bSZ []ZaTOPO OL_L LYO
LYLWd^T^¯ _Z .S]T^_Z[SP] >_PPWP _SP -]T_T^S QZ]XP] ^[d bSZ NZX[TWPO _SP OZ^^TP] LYO bSZ^P WL^_ YLXP SL^ MPNZXP ^SZ]_SLYO QZ] T_

8] /LYNSPYVZ±^ TOPY_T_d T^ YZ_PbZ]_Sd MPNL`^P T_ Q`]_SP] NLWW^ TY_Z \`P^_TZY _SP N]POTMTWT_d ZQ _SP OZ^^TP] -d _`]YTYR _Z 8] /LYNSPYVZ L^
ST^ []TXL]d ^Z`]NP _Z RL_SP] [Z^^TMWP OT]_ ZY 8] ?]`X[ TYaZWaTYR =`^^TL 8] >_PPWP bL^ ]PWdTYR YZ_ ZY ^ZXPZYP bT_S L ST^_Z]d ZQ bZ]VTYR
bT_S =`^^TLY TY_PWWTRPYNP Z[P]L_TaP^ Z] M]TYRTYR _Z WTRS_ _SPT] NZaP]_ LN_TaT_TP^ M`_ TY^_PLO L ]P^PL]NSP] QZN`^PO ZY LYLWdeTYR M`^TYP^^ LYO
[ZWT_TNLW ]T^V^ TY =`^^TL

>[ZVP^[PZ[WP L_ MZ_S _SP 1-4 LYO _SP 5`^_TNP /P[L]_XPY_ OPNWTYPO _Z NZXXPY_ ,Y PXLTW ^PY_ _Z LY LOO]P^^ WT^_PO ZY _SP MWZR bL^ YZ_
]P_`]YPO

8] ?]`X[±^ ^`[[Z]_P]^ ZY .L[T_ZW 3TWW SLaP WZYR ^Z`RS_ LNNP^^ _Z 5`^_TNP /P[L]_XPY_ LYO 1-4 OZN`XPY_^ LMZ`_ _SP =`^^TL
TYaP^_TRL_TZY ?SP 1-4 OT]PN_Z] .S]T^_Z[SP] , B]Ld _ZWO WLbXLVP]^ TY WL_P " _SL_ _SP M`]PL` bL^ bL]d ZQ _`]YTYR ZaP] ]PNZ]O^
]PWL_PO _Z T_^ PQQZ]_ _Z aP]TQd _SP >_PPWP OZ^^TP] _Z .ZYR]P^^ ®BP L]P OPLWTYR bT_S aP]d aP]d OTNPd \`P^_TZY^ ZQ ^Z`]NP^ LYO XP_SZO^ bSTNS
T^ _SP WTQPMWZZO ZQ QZ]PTRY TY_PWWTRPYNP LYO Z`] WTLT^ZY ]PWL_TZY^ST[^ bT_S Z`] QZ]PTRY [L]_YP]^¯ SP ^LTO

-`_ ^TYNP ST^ NZYº]XL_TZY PL]Wd WL^_ dPL] 8] -L]] LYO Z_SP] ?]`X[ L[[ZTY_PP^ SLaP L[[]ZaPO L bLaP ZQ Pc_]LZ]OTYL]d OPNWL^^TºNL_TZY^
_SL_ _SP []P^TOPY_±^ LWWTP^ TYNW`OTYR 8] 2]LSLX SLaP `^PO _Z L__LNV _SP =`^^TL TY\`T]d




KWWSVZZZQ\WLPHVFRPXVSROLWLFVLJRUGDQFKHQNRVWHHOHGRVVLHUKWPO                                                          
          Case 1:17-cv-02041-RJL            Document 109-2 Filed 10/23/20 Page 114 of 120
                           7KH)%,3OHGJHGWR.HHSD6RXUFH$QRQ\PRXV7UXPS$OOLHV$LGHG+LV8QPDVNLQJ7KH1HZ<RUN7LPHV

8] 2]LSLX ^LTO SP SLO L^VPO _SP 1-4 _Z OPNWL^^TQd _SP TY_P]aTPb ]P[Z]_ LQ_P] T_ bL^ OP^N]TMPO TY LY TY^[PN_Z] RPYP]LW ]P[Z]_ WL^_ dPL]
MPNL`^P SP bLY_PO _SP [`MWTN _Z ]PLO T_ 3P ^_]P^^PO _SL_ SP OTO YZ_ VYZb _SP TOPY_T_d ZQ 8] >_PPWP±^ ^Z`]NP LYO ^LTO SP OTO YZ_ VYZb
bSP_SP] _SP 1-4 ]PWPL^PO TOPY_TQdTYR TYQZ]XL_TZY T_ ^SZ`WO SLaP []Z_PN_PO ^LdTYR _SP M`]PL` SLO L[[PL]PO _Z MP ®[LTY^_LVTYR¯ TY
]POLN_TYR ^`NS OP_LTW^

®4 OZY±_ VYZb SZb SP bL^ Pc[Z^PO¯ 8] 2]LSLX ^LTO TY LY TY_P]aTPb ZY 1]TOLd ®4 OTOY±_ ^PP LYd_STYR TY _SP XPXZ Pc[Z^TYR bSZ SP bL^ 4
XPLY dZ` NLY MPWTPaP _SP^P bPM^T_P^ TQ dZ` bLY_ _Z ­ 4 OZY±_ VYZb 4 VYZb _ST^% 4_±^ TX[Z]_LY_ QZ] _SP NZ`Y_]d _Z `YOP]^_LYO bSL_
SL[[PYPO SP]P¯

4Y LOOT_TZY _Z _SPT] [ZWT_TNLW TX[WTNL_TZY^ _SP OZN`XPY_^ SLaP L_ _TXP^ ]PaPLWPO _SP NWZ^PWd SPWO ^PN]P_^ _SL_ 8] B]Ld QPL]PO UPZ[L]OTeTYR%
^Z`]NP^ ZQ TYQZ]XL_TZY LYO _SP XP_SZO^ `^PO QZ] RL_SP]TYR T_




                                      ?SP 1-4±^ SPLO\`L]_P]^ TY BL^STYR_ZYÚ?SP OT^NWZ^`]P^ bTWW XLVP T_ SL]OP] QZ] 1-4
                                      LRPY_^ _Z RLTY _SP _]`^_ ZQ [Z_PY_TLW ^Z`]NP^ QZ]XP] WLb PYQZ]NPXPY_ ZQºNTLW^ ^LTO ,YYL
                                      8ZYPdXLVP]?SP 9Pb DZ]V ?TXP^



?]LY^N]T[_^ ZQ ]PNZ]OTYR^ ]PWPL^PO TY ,[]TW ]P^`W_PO TY _SP TOPY_TºNL_TZY ZQ L NZYºOPY_TLW 1-4 TYQZ]XLY_ bSZ SLO LR]PP _Z bPL] L bT]P
bSPY _LWVTYR _Z 2PZ]RP ;L[LOZ[Z`WZ^ L QZ]XP] ?]`X[ LOaT^P] bSZ bL^ NZYaTN_PO ZQ WdTYR _Z _SP 1-4 :_SP] ]PWPL^PO _]LY^N]T[_^ ZQ L
=`^^TLY OT[WZXL_±^ NZYaP]^L_TZY^ bT_S QZ]XP] YL_TZYLW ^PN`]T_d LOaT^P] 8TNSLPW ? 1WdYY ]PaPLWPO _SL_ _SP M`]PL` bL^ LMWP _Z XZYT_Z] _SP
[SZYP WTYP ZQ _SP =`^^TLY 0XML^^d TY BL^STYR_ZY PaPY MPQZ]P L NLWW NZYYPN_PO bT_S 8] 1WdYY±^ aZTNP XLTW

?SP `YXL^VTYR^ Q]ZX _SP ]PWPL^P ZQ _SP 1-4 ]P[Z]_ SLaP LW]PLOd ^[T]LWPO MPdZYO 8] /LYNSPYVZ -`TWOTYR ZY _SP VYZbWPORP ZQ ST^
TOPY_T_d LYZ_SP] ?bT__P] `^P] YLXPO L WTVPWd ^Z`]NP QZ] 8] /LYNSPYVZ :YWTYP ^WP`_S^ bP]P _]dTYR _Z TOPY_TQd Z_SP]^ Q]ZX ST^ YP_bZ]V bSZ
bP]P NT_PO M`_ YZ_ YLXPO TY _SP >_PPWP OZ^^TP]

?SP ]PWPL^P ZQ 8] /LYNSPYVZ±^ TY_P]aTPb ^`XXL]d WTVPWd [`_ STX LYO Z_SP] ^Z`]NP^ TY =`^^TL±^ ^TRS_^ ^LTO >PYL_Z] 8L]V BL]YP] ZQ
AT]RTYTL _SP _Z[ /PXZN]L_ ZY _SP >PYL_P 4Y_PWWTRPYNP .ZXXT__PP

®@YOP] ,__Z]YPd 2PYP]LW -L]] _SP WPaP]^ ZQ _SP /P[L]_XPY_ ZQ 5`^_TNP NZY_TY`P _Z MP bPL[ZYTePO TY OPQPY^P ZQ _SP []P^TOPY_±^ [ZWT_TNLW
LRPYOL PaPY L_ _SP Pc[PY^P ZQ YL_TZYLW ^PN`]T_d¯ ^LTO 8] BL]YP] bSZ OTO YZ_ NZYº]X _SL_ 8] /LYNSPYVZ bL^ 8] >_PPWP±^ []TXL]d
^Z`]NP Z] OT^N`^^ ST^ NZXXT__PP±^ ZbY TYaP^_TRL_TZY TY_Z =`^^TLY PWPN_TZY TY_P]QP]PYNP ®4±X OPP[Wd NZYNP]YPO Md _ST^ ]PWPL^P ?SP]P T^ YZ
OZ`M_ _SL_ _SP =`^^TLY^ L]P [Z]TYR ZaP] T_ _Z ^PP TQ _SPd NLY TOPY_TQd _ST^ TYOTaTO`LW Z] Z_SP] ^Z`]NP^¯

8] /LYNSPYVZ LW^Z NZZ[P]L_PO bT_S _SP TY_PWWTRPYNP NZXXT__PP ZY NZYOT_TZY ZQ NZYºOPY_TLWT_d LNNZ]OTYR _Z _bZ [PZ[WP QLXTWTL] bT_S T_^
TYaP^_TRL_TZY

>ZXP [Z^_^ ZY _SP MWZR _SL_ ]PaPLWPO 8] /LYNSPYVZ±^ YLXP L]P OL_PO MPQZ]P 8] 2]LSLX ]PWPL^PO _SP TY_P]aTPb ]P[Z]_ M`_ _SP ?bT__P]
`^P] bSZ []ZXZ_PO _SP MWZR ^LTO SP Z] ^SP SLO MLNVOL_PO _SP [Z^_^ _Z NSLYRP _SPT] Z]OP]

-Z]Y TY @V]LTYP 8] /LYNSPYVZ  T^ L =`^^TLY_]LTYPO WLbdP] bSZ PL]YPO OPR]PP^ L_ _SP @YTaP]^T_d ZQ 7Z`T^aTWWP LYO 2PZ]RP_ZbY
@YTaP]^T_d LNNZ]OTYR _Z 7TYVPO4Y 3P bL^ L ^PYTZ] ]P^PL]NS LYLWd^_ Q]ZX  _Z  L_ _SP -]ZZVTYR^ 4Y^_T_`_TZY bSP]P SP NZb]Z_P L
]P^PL]NS [L[P] ^SZbTYR _SL_ L^ L ^_`OPY_ ;]P^TOPY_ AWLOTXT] A ;`_TY ZQ =`^^TL L[[PL]PO _Z SLaP [WLRTL]TePO [L]_ ZQ ST^ OT^^P]_L_TZY

,NNZ]OTYR _Z ST^ TY_P]aTPb bT_S _SP 1-4 8] >_PPWP NZY_LN_PO 8] /LYNSPYVZ L]Z`YO 8L]NS ! LYO L^^TRYPO STX _Z L^V [PZ[WP SP VYPb
TY =`^^TL LYO @V]LTYP LMZ`_ NZYYPN_TZY^ TYNW`OTYR LYd _TP^ _Z NZ]]`[_TZY MP_bPPY L []Z=`^^TLY RZaP]YXPY_ TY @V]LTYP LYO _SP aP_P]LY
=P[`MWTNLY ^_]L_PRT^_ ;L`W 8LYLQZ]_ 8] >_PPWP OTO YZ_ Pc[WLTY bSd M`_ 8] 8LYLQZ]_ UZTYPO _SP ?]`X[ NLX[LTRY L]Z`YO _SL_ _TXP LYO

KWWSVZZZQ\WLPHVFRPXVSROLWLFVLJRUGDQFKHQNRVWHHOHGRVVLHUKWPO                                                            
            Case 1:17-cv-02041-RJL            Document 109-2 Filed 10/23/20 Page 115 of 120
                             7KH)%,3OHGJHGWR.HHSD6RXUFH$QRQ\PRXV7UXPS$OOLHV$LGHG+LV8QPDVNLQJ7KH1HZ<RUN7LPHV

bL^ WL_P] []ZXZ_PO _Z T_^ NSLT]XLY 3P bL^ NZYaTN_PO TY # ZQ _Lc LYO MLYV Q]L`O LYO Z_SP] NSL]RP^ _SL_ R]Pb Z`_ ZQ _SP =`^^TL
TYaP^_TRL_TZY

8] >_PPWP WL_P] Pc[LYOPO 8] /LYNSPYVZ±^ L^^TRYXPY_ _Z WZZV QZ] LYd NZX[]ZXT^TYR TYQZ]XL_TZY LMZ`_ 8] ?]`X[

-d 5LY  " _SP 1-4 SLO TOPY_TºPO 8] /LYNSPYVZ bSZ ^ZZY LR]PPO _Z LY^bP] TYaP^_TRL_Z]^± \`P^_TZY^ TY PcNSLYRP QZ] TXX`YT_d

?SP 1-4 _ZWO L NZ`]_ T_ QZ`YO 8] /LYNSPYVZ ®_]`_SQ`W LYO NZZ[P]L_TaP¯ LNNZ]OTYR _Z _SP ]P[Z]_ Md _SP 5`^_TNP /P[L]_XPY_ TY^[PN_Z]
RPYP]LW 8TNSLPW 0 3Z]ZbT_e LW_SZ`RS L ^`[P]aT^Z]d 1-4 TY_PWWTRPYNP LYLWd^_ ^LTO 8] /LYNSPYVZ XLd SLaP XTYTXTePO L^[PN_^ ZQ bSL_
SP _ZWO 8] >_PPWP

8] 2]LSLX ^LTO SP bLY_PO _SP [`MWTN _Z MP LMWP _Z ^PP QZ] T_^PWQ SZb _SP TY_P]aTPb ]P[Z]_ ®NWPL]Wd ^SZb^ _SL_ _SP OZ^^TP] bL^ YZ_ ]PWTLMWP
LYO _SPd NZY_TY`PO _Z `^P T_ LYdbLd¯

8] /LYNSPYVZ OTO YZ_STYR b]ZYR TY LNNP[_TYR L [LTO L^^TRYXPY_ _Z RL_SP] LWWPRL_TZY^ LMZ`_ 8] ?]`X[±^ _TP^ _Z =`^^TL LYO NZYaPdTYR
_SPX _Z 8] >_PPWP±^ ]P^PL]NS º]X :]MT^ -`^TYP^^ 4Y_PWWTRPYNP ^LTO 8] >NSLXPW bSZ L__PYOPO ST^ NWTPY_±^ 1-4 OPM]TPºYR^ M`_ bSZ^P
YLXP bL^ ]POLN_PO Q]ZX _SP ]P[Z]_ LMZ`_ _SPX

®8] /LYNSPYVZ T^ L STRSWd ]P^[PN_PO ^PYTZ] ]P^PL]NS LYLWd^_& SP T^ YPT_SP] LY L`_SZ] YZ] POT_Z] QZ] LYd ZQ _SP ºYLW ]P[Z]_^ []ZO`NPO Md
:]MT^¯ 8] >NSLXPW ^LTO ®8] /LYNSPYVZ ^_LYO^ Md ST^ OL_L LYLWd^T^ LYO ]P^PL]NS LYO bTWW WPLaP T_ _Z Z_SP]^ _Z PaLW`L_P LYO TY_P][]P_ LYd
M]ZLOP] ^_Z]d bT_S ]PRL]O _Z :]MT^±^ ºYLW ]P[Z]_¯

?SP >_PPWP OZ^^TP] bL^ OPP[Wd »LbPO 1Z] PcLX[WP T_ TYNW`OPO L NWLTX _SL_ 8] ?]`X[±^ QZ]XP] WLbdP] 8TNSLPW / .ZSPY SLO XP_ bT_S L
=`^^TLY TY_PWWTRPYNP ZQºNP] TY ;]LR`P _Z OT^N`^^ NZWW`^TZY bT_S _SP NLX[LTRY ?SP ]P[Z]_ Md _SP ^[PNTLW NZ`Y^PW bSZ _ZZV ZaP] _SP =`^^TL
TYaP^_TRL_TZY =ZMP]_ > 8`PWWP] 444 QZ`YO _SL_ 8] .ZSPY YPaP] _]LaPWPO _Z ;]LR`P

,YO 8] /LYNSPYVZ±^ ^_L_PXPY_^ _Z _SP 1-4 NZY_]LOTN_PO [L]_^ ZQ _SP OZ^^TP] ^`RRP^_TYR _SL_ 8] >_PPWP XLd SLaP PcLRRP]L_PO _SP
^Z`YOYP^^ ZQ Z_SP] LWWPRL_TZY^ XLVTYR bSL_ 8] /LYNSPYVZ [Z]_]LdPO L^ ]`XZ] LYO ^[PN`WL_TZY ^Z`YO XZ]P ^ZWTO

?SP >_PPWP OZ^^TP] [WLdPO YZ ]ZWP TY _SP 1-4±^ Z[PYTYR ZQ _SP =`^^TL TYaP^_TRL_TZY TY 5`Wd ! LYO 8] 8`PWWP] OTO YZ_ ]PWd ZY T_ QZ] ST^
]P[Z]_

-`_ T_^ »Lb^ SLaP _LVPY ZY Z`_^TePO [ZWT_TNLW ^TRYTºNLYNP L^ 8] ?]`X[±^ LWWTP^ SLaP ^Z`RS_ _Z NZY»L_P T_ bT_S _SP WL]RP] PQQZ]_ _Z
`YOP]^_LYO =`^^TL±^ NZaP]_ PQQZ]_^ _Z _TW_ _SP ! PWPN_TZY TY ST^ QLaZ] LYO bSP_SP] LYd ?]`X[ NLX[LTRY L^^ZNTL_P^ NZY^[T]PO TY _SL_
PQQZ]_ 8] 8`PWWP] WLTO Z`_ Pc_PY^TaP OP_LTW^ LMZ`_ =`^^TL±^ NZaP]_ Z[P]L_TZY LYO NZY_LN_^ bT_S ?]`X[ NLX[LTRY L^^ZNTL_P^ M`_ QZ`YO
TY^`QºNTPY_ PaTOPYNP _Z M]TYR LYd NZY^[T]LNd NSL]RP^

?SP OZ^^TP] OTO [WLd LY TX[Z]_LY_ ]ZWP TY L YL]]Zb [L]_ ZQ _SP 1-4±^ PL]Wd =`^^TL TYaP^_TRL_TZY% _SP bT]P_L[[TYR ZQ .L]_P] ;LRP L QZ]XP]
?]`X[ NLX[LTRY LOaT^P] bT_S NWZ^P _TP^ _Z =`^^TLY ZQºNTLW^ bSTNS MPRLY TY :N_ZMP] ! LYO bL^ Pc_PYOPO _S]PP _TXP^ TY " ?SP
5`^_TNP /P[L]_XPY_±^ L[[WTNL_TZY^ QZ] NZ`]_ Z]OP]^ L`_SZ]TeTYR _SP bT]P_L[ ]PWTPO TY [L]_ ZY TYQZ]XL_TZY Q]ZX _SP OZ^^TP] TY XLVTYR _SP
NL^P _SL_ TYaP^_TRL_Z]^ SLO ]PL^ZY _Z MPWTPaP _SL_ 8] ;LRP XTRS_ MP bZ]VTYR bT_S =`^^TLY^

8] ;LRP bL^ YPaP] NSL]RPO LYO 8] 8`PWWP]±^ ]P[Z]_ ZYWd M]TP»d OT^N`^^PO STX 8] 3Z]ZbT_e ^NL_STYRWd [Z]_]LdPO _SP bT]P_L[
L[[WTNL_TZY^ L^ ]TOOWPO bT_S P]]Z]^ LYO ZXT^^TZY^

8] /LYNSPYVZ []ZaTOPO TYQZ]XL_TZY _Z 8] >_PPWP _SL_ ºR`]PO TY_Z ZYP ZQ _SP MTRRP^_ »Lb^ bT_S _SZ^P L[[WTNL_TZY^ 8] 3Z]ZbT_e º]^_
M]Z`RS_ _Z [`MWTN WTRS_ _SL_ bSPY _SP 1-4 TY_P]aTPbPO 8] >_PPWP±^ []TXL]d ^Z`]NP ­ bSZ _`]YPO Z`_ _Z MP 8] /LYNSPYVZ ­ ST^ LNNZ`Y_
bL^ TYNZY^T^_PY_ bT_S TX[Z]_LY_ L^[PN_^ ZQ _SP OZ^^TP]

-`_ WLb PYQZ]NPXPY_ ZQºNTLW^ ]PNdNWPO _SP ^LXP WLYR`LRP OP]TaPO Q]ZX _SP OZ^^TP] TY _SPT] ºYLW _bZ L[[WTNL_TZY^ QZ] NZ`]_ Z]OP]^ _Z
NZY_TY`P bT]P_L[[TYR 8] ;LRP ?SPd LW^Z _ZWO L NZ`]_ _SPd SLO ^[ZVPY _Z 8] >_PPWP±^ []TXL]d ^Z`]NP M`_ bT_SZ`_ ]PaPLWTYR _SL_ ST^
^_L_PXPY_^ ]LT^PO \`P^_TZY^ LMZ`_ _SP OZ^^TP]±^ N]POTMTWT_d bSTNS 8] 3Z]ZbT_e ^LTO bL^ XT^WPLOTYR

,Q_P] _SP TY^[PN_Z] RPYP]LW ]P[Z]_ _SP 1-4 NZYNPOPO _Z _SP NZ`]_ _SL_ T_ ^SZ`WO YZ_ SLaP ^Z`RS_ _SP WL^_ _bZ ]PYPbLW^

?SP OT^NWZ^`]P ZQ 8] /LYNSPYVZ±^ TOPY_T_d ­ bSTNS _SP TY^[PN_Z] RPYP]LW ]P[Z]_ NZYNPLWPO ­ LW^Z M]Z`RS_ TY_Z QZN`^ LYZ_SP] \`P^_TZYLMWP
^_L_PXPY_ TY _SP bT]P_L[ L[[WTNL_TZY^ 8] 3Z]ZbT_e b]Z_P _SL_ _SP WL^_ _bZ L[[WTNL_TZY^ OP^N]TMPO 8] >_PPWP±^ ^Z`]NP L^ ®=`^^TLYML^PO¯
?SZ`RS 8] /LYNSPYVZ aT^T_PO 8Z^NZb bSTWP RL_SP]TYR TYQZ]XL_TZY QZ] 8] >_PPWP SP WTaP^ TY _SP @YT_PO >_L_P^

, N]TXTYLW []Z^PN`_Z] L[[ZTY_PO Md 8] -L]] _Z ^N]`_TYTeP _SP =`^^TL TYaP^_TRL_TZY 5ZSY 3 /`]SLX _SP @> L__Z]YPd TY .ZYYPN_TN`_ SL^
LW^Z QZN`^PO ZY _SP OZ^^TP] LYO L^VPO \`P^_TZY^ LMZ`_ 8] /LYNSPYVZ LNNZ]OTYR _Z [PZ[WP QLXTWTL] bT_S L^[PN_^ ZQ ST^ TY\`T]d 8]
>NSLXPW ^LTO SP SLO YZ_ MPPY NZY_LN_PO Md 8] /`]SLX Z] ST^ TYaP^_TRL_Z]^
/JDIPMBT'BOEPTDPOUSJCVUFESFQPSUJOH




KWWSVZZZQ\WLPHVFRPXVSROLWLFVLJRUGDQFKHQNRVWHHOHGRVVLHUKWPO                                                                
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 116 of 120




                      EXHIBIT 8
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 117 of 120
Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 118 of 120
              Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 119 of 120
  FEDERAL BUREAU OF INVESTIGATION


        Overvi ew of t h e C ou n t erint elli g en c e Inve s t ig at ion o f Chris t oph er
Steele ’s Primary Sub - s o u rc e


          SUMMARY
              This document is an unclassified summary of classified investigative case file reports pertaining to
      the counterintelligence investigation referenced in footnote 334 of the Department of Justice Inspector
      General Report, Review of Four FISA Applications and Other Aspects of the FBI’s Crossfire Hurricane
      Investigation. The FBI is providing this information to the Office of the Attorney General pursuant to the
      DOJ's request, which the FBI understands is based on DOJ receiving an inquiry from the Chairman of the
      Senate Judiciary Committee on September 18, 2020.
             Between May 2009 and March 2011, the FBI maintained an investigation into the individual who
      later would be identified as Christopher Steele’s Primary Sub-source (“the 2009 investigation”). As
      explained below, the FBI commenced this investigation based on information by the FBI indicating that
      the Primary Sub-source may be a threat to national security. The following describes the investigation
      and subsequent knowledge of the investigation by the CROSSFIRE HURRICANE team.
               PRELIMINARY INVESTIGATION
              In May 2009, the FBI opened a preliminary investigation predicated on a specific interaction
      between three individuals who were then employed by a prominent U.S. think tank. Specifically, the FBI
      received reporting indicating a research fellow for an influential foreign policy advisor in the Obama
      Administration was at a work-related event in late 2008 with a coworker when they were approached by
      another employee of the think tank (“the employee”). The employee reportedly indicated that if the two
      individuals at the table “did get a job in the government and had access to classified information” and
      wanted “to make a little extra money,” the employee knew some people to whom they could speak.
      According to the research fellow, there was no pretext to the conversation; the employee had not been
      invited to the table; and the employee began the exchange by asking if the research fellow “would
      follow [his/her principal] anywhere.” When later interviewed by the FBI, the research fellow confirmed
      the report and stated that while he/she could not be certain, he/she did not believe the employee was
      attempting to gain access to the foreign policy advisor through the research fellow’s access. When
      interviewed by the FBI, the coworker seated with the research fellow did not recall a specific pitch for
      classified information, however, the coworker did express suspicion of the employee and had
      questioned the possibility that the employee might actually be a Russian spy. In December 2016, the
      FBI’s Crossfire Hurricane investigation identified the employee as Christopher Steele’s Primary Sub-
      source.
               CONVERSION TO FULL INVESTIGATION
             After initiating the investigation, the FBI converted it from a preliminary to a full investigation
      based on the following open source and FBI information:
          x            The Primary Sub-source was identified as an associate of two FBI counterintelligence
               subjects. The FBI assessed that the Primary Sub-source formed the associations with these
               individuals through a university student organization of which he/she was a member. The FBI
               identified no additional derogatory information pertaining to these associations.
          x           A review of FBI databases revealed that the Primary Sub-source had contact in 2006 with
               the Russian Embassy and known Russian intelligence officers.
                                                                                       %FDMBTTJGJFECZ'#*$8#
                                                                                       PO
                                                                                       5IJTSFEBDUFEWFSTJPOPOMZ
        Case 1:17-cv-02041-RJL Document 109-2 Filed 10/23/20 Page 120 of 120


    x            In September 2006, the Primary Sub-source was in contact with a known Russian
         intelligence officer. During these conversations, the Russian Intelligence Officer invited the
         Primary Sub-source to the Russian Embassy to see his office. The Primary Sub-source told the
         Russian Intelligence Officer that he/she was interested in entering the Russian diplomatic
         service one day. The two discussed a time when the Primary Sub-source was to visit. Four days
         later, the Russian Intelligence Officer contacted the Primary Sub-source and informed him/her
         they could meet that day to work “on the documents and then think about future plans.” Later
         in October 2006, the Primary Sub-source contacted the Russian Intelligence Officer seeking a
         reply “so the documents can be placed in tomorrow’s diplomatic mail pouch.”
    x          FBI information further identified, in 2005, the Primary Sub-source making contact with a
         Washington, D.C.–based Russian officer. It was noted that the Russian officer and the Primary
         Sub-source seemed very familiar with each other.
         INTERVIEWS TO SUPPORT THE INVESTIGATION
        As part of its investigation, the FBI conducted interviews with the Primary Sub-source’s
associates. One individual indicated that the Primary Sub-source was not anti-American but wanted to
return to Russia one day. Another described the Primary Sub-source as pro-Russia and indicated that
he/she always interjected Russian opinions during policy discussions. While both stated that they did
not recall the Primary Sub-source asking directly about their access to classified information, one
interviewee did note that the Primary Sub-source persistently asked about the interviewee’s knowledge
of a particular military vessel.
         CLOSURE OF THE INVESTIGATION
        In July 2010, the field office initiated a request for Foreign Intelligence Surveillance Act (FISA)–
authorized coverage, and the request was routed to the U.S. Department of Justice Office of Intelligence
Policy and Review in August 2010. Investigators subsequently learned that the Primary Sub-source
departed the United States in September 2010. Further investigation determined that his/her visa was
not renewed. Because the Primary Sub-source had apparently left the United States, the FBI withdrew
the FISA application request and closed the investigation. The record documenting the closing of the
investigation stated that consideration would be given to re-opening the investigation in the event that
the Primary Sub-source returned to the United States.
         IDENTIFICATION BY CROSSFIRE HURRICANE TEAM
       In December 2016, the CROSSFIRE HURRICANE team identified the Primary Sub-source used by
Christopher Steele and, at that time, became familiar with the 2009 investigation. The CROSSFIRE
HURRICANE team interviewed the Primary Sub-source over the course of three sequential days in
January 2017. At that time, the 2009 investigation remained closed. The 2009 investigation remains
closed to this day.




   Classified By:
   Derived From: FBI NSICG
   Declassify On: 20451231

                                                                                                           2
